Citation Nr: 1019641	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to December 
1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Veteran requested a video conference hearing that was 
scheduled for July 18, 2007.  The record reflects that the 
Veteran failed to report for his hearing.  If a Veteran fails 
to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case 
proceeds as though the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).  Since the Veteran 
did not request postponement, his hearing request is deemed 
withdrawn.


FINDING OF FACT

The competent evidence of records shows that the Veteran has 
experienced a continuity of tinnitus symptomatology since his 
period of active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 
3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits for the Veteran's 
claim, the Board notes that no further notification or 
assistance is necessary to develop facts pertinent to the 
claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that his tinnitus began while he was 
serving in Saudi Arabia as a result of "overexposure to loud 
noises."  He claims that he was exposed to amplified radio 
traffic on his headphones, loud engine noise, and guns.   

The Board observes that the Veteran did not seek treatment 
for tinnitus during his period of active military service.  
Nevertheless, the RO found that the Veteran was exposed to 
acoustic trauma and granted him service connection for 
hearing loss.  The Board further notes that a December 1991 
audiogram report indicated hearing loss and that the Veteran 
had been routinely exposed to hazardous noise.  However, a 
physician assistant at Fort Polk determined that the Veteran 
did not require a separation examination, and the Veteran did 
not request that a separation examination be conducted.  
Thus, the record does not contain any treatment records for 
tinnitus, a separation examination report, or the Veteran's 
report of medical history.     

The Veteran has also not sought treatment for tinnitus after 
his discharge from service, but VA did afford him with a 
compensation and pension examination in March 2005.  At the 
compensation and pension examination, the Veteran described 
his tinnitus as a constant, high-pitched squeal or whine 
bilaterally.  He also denied any occupational or recreational 
noise exposure.  Unfortunately, after examining the Veteran, 
the examiner concluded that because the Veteran's service 
treatment records did not contain any documentation 
pertaining to tinnitus, there was insufficient information 
available to render an opinion regarding its etiology without 
resorting to speculation.  

Nevertheless, lay evidence is sufficient to establish service 
connection for tinnitus, and the Veteran made several 
statements on his own behalf that indicate his tinnitus had 
its onset in service and has continued since.  In his VA Form 
9, the Veteran stated that the type of noises he was exposed 
to "will cause tinnitus" and intimated that his tinnitus 
began in service when he stated that he did not complain 
about or seek treatment for tinnitus because someone told him 
that there was no cure for tinnitus and the Army doctors and 
physician assistants cure everything with Motrin.  
Furthermore, the Veteran told both the March 2005 
compensation and pension examiner and a licensed social 
worker conducting a mental health assessment that his 
tinnitus began while serving in Saudi Arabia in 1991.  
Finally, in his formal claim, the Veteran also stated that 
tinnitus in both ears began in 1991.   The Board finds that 
these statements, along with his description of his tinnitus 
to the March 2005 compensation and pension examiner, 
establish that his tinnitus had its onset in service and that 
he has experienced tinnitus symptomatology since service. 

The Veteran is considered competent to report the observable 
manifestations and identify his claimed disorder of tinnitus.  
As the Veteran has presented credible and competent evidence 
of tinnitus symptomatology since service and current tinnitus 
symptomatology, the Board finds that service connection for 
tinnitus is warranted.  See 38 C.F.R. § 3.303 (2009).  His 
appeal is granted.  
  

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


